        Case 1:19-cv-07625-AJN-DCF Document 75
                                            76 Filed 12/07/20
                                                     12/08/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                CASE NO.: 1:19-cv-07625-AJN
VE,
               Plaintiff,                                                                12/8/2020

vs.

DARREN K. INDYKE AND
RICHARD D. KAHN AS JOINT
PERSONAL REPRESENTATIVES OF
THE ESTATE OF JEFFREY E. EPSTEIN,
NINE EAST 71ST STREET, CORPORATION,
FINANCIAL TRUST COMPANY, INC.,
NES, LLC,
            Defendant.
___________________________________/

                             JOINT STIPULATION FOR DISMISSAL

        Plaintiff, VE, and Defendants, Darren K. Indyke and Richard D. Kahn, as Co-Executors of

the Estate of Jeffrey E. Epstein, Nine East 71st Street, Corporation, Financial Trust Company, Inc.,

and NES, LLC, by and through their undersigned counsel, hereby stipulate and agree that due to

Plaintiff’s resolution of her claim(s) against Defendants via the Epstein Victims’ Compensation

Program, this action shall be DISMISSED WITH PREJUDICE, with each party to bear its own

attorneys' fees and costs.

Dated: December 7, 2020                       Respectfully Submitted,

 EDWARDS POTTINGER LLC                          TROUTMAN PEPPER HAMILTON SANDERS LLP


 By: _                                          By: __________________________
 Bradley J. Edwards                             Molly S. DiRago
 425 North Andrews Avenue, Suite 2              875 Third Avenue
 Fort Lauderdale, Florida 33301                 New York, NY 10022
 (954) 524-2820                                 (212) 704-6000
 Brad@epllc.com, Brittany@epllc.com             bennet.moskowitz@troutman.com
 Attorneys for Plaintiff                        Attorneys for Defendants


      6225'(5('                              12/8/2020
